AP-77,034
         FILED IN                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
COURT OF CRIMINALAPPEALS
                                                                       Transmitted 6/16/2015 9:51:52 AM
                                    NO. AP-77,034                       Accepted 6/16/2015 10:27:27 AM
        June 16, 2015                                                         i\        ABELACOSTA
                                                                             JJ                 CLERK
   ABEL ACOSTA, CLERK
                                           IN THE                  /
                          COURT OF CRIMINAL APPEALS                     ^ W
                                   AUSTIN, TEXAS


  BRANDON DANIEL                                                        APPELLANT


  VS.


  THE STATE OF TEXAS                                                       APPELLEE


                                           ,RD
            APPEAL FROM THE 403^ JUDICIAL DISTRICT COURT

                              TRAVIS COUNTY, TEXAS

                            CAUSE NO. Dl-DC-12-201718


            STATE'S THIRD MOTION FOR EXTENSION OF TIME


  TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        The State ofTexas respectfully moves for an extension ofthe deadlinefor filing

  the State's brief and, in accordance with Texas Rules ofAppellate Procedure 38.6 and

  10.5(b), advises the Court as follows:

        (a) Following his conviction for Capital Murder, the appellant was sentenced to

  death so the notice of appeal in the above cause is automatic. The trial court imposed

  the sentence of death on February 28, 2014. (CR 198). Appellant's counsel filed a

  brief on January 16,2015.
      (b)      The State's brief is currently due on June 19, 2015.

      (c)      This request is that the deadline for filing the State's brief be extended by

30 days.                                                                             "-

      (d)      The number ofprevious extensions oftime granted for submission ofthe

State's brief is: two.


      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:


            1. During the period since this brief was filed, the attorney assigned to this

               case has been working on other pressing appellate matters and has not

               had sufficient time to prepare an adequate response to this brief. The

               attorney assigned to this case was assisting trial counsel in pretrial issues

               for the upcoming retrial in State v. Cathy Lynn Henderson,cause number

               D-l-DC-94-942034, another capital murder case, which was settled by

               plea bargain June 12,2015. The undersigned attorney is also responsible

               for preparing the State's brief in another pending appellate case (i.e.

               Howard Thomas Douglas v. State of Texas, No. 03-14-00605-CR).

            2. This request is not made for the purpose of delay, but to ensure that the

               Court has a proper State's brief to aid in the just disposition ofthe above

               cause.
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State's brief be extended to July 20, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              Is/Lisa Stewart
                                              Lisa Stewart
                                              Assistant District Attorney
                                               State Bar No. 06022700
                                               P.O. Box 1748
                                              Austin, Texas 78767
                                               (512)854-9400
                                               Fax No. 854-4810
                                               Lisa. Stewart(gjtraviscountytx. gov
                                               AppellateTCDA@traviscountvtx.gov
                       CERTIFICATE OF COMPLIANCE


      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

309 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 16th day of June, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant's attorney on appeal, Ariel

Payan, Attorney at Law, 1012 Rio Grande, Austin, Texas 78701; Honorable Lisa C.

McMinn, State Prosecuting Attorney, P.O. Box 13046, Austin, Texas 78711;

appellant's writ of habeas corpus attorney, Brad Levenson, Office of Capital Writs,

1033 La Posada Drive, Suite 374, Austin, Texas 78752-3824.



                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney